       Case:4:19-cv-04975-PJH
       Case  19-17213, 02/18/2020, ID: 11600102,
                                Document         DktEntry:
                                           153 Filed       114, Page 1 of 3
                                                     02/18/20

                                                                         FILED
                   UNITED STATES COURT OF APPEALS                         FEB 18 2020

                                                                      MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




CITY AND COUNTY OF SAN                         No.   19-17213
FRANCISCO; COUNTY OF SANTA
CLARA,                                         D.C. No. 4:19-cv-04717-PJH
                                               Northern District of California,
             Plaintiffs-Appellees,             Oakland

v.
                                               ORDER
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES, a federal
agency; U.S. DEPARTMENT OF
HOMELAND SECURITY, a federal
agency; KEVIN K. MCALEENAN, in his
official capacity as Acting Secretary of the
United States Department of Homeland
Security; KENNETH T. CUCCINELLI, in
his official capacity as Acting Director of
United States Citizenship and Immigration
Services,

             Defendants-Appellants.



STATE OF CALIFORNIA; DISTRICT                  No.   19-17214
OF COLUMBIA; STATE OF MAINE;
COMMONWEALTH OF                                D.C. No. 4:19-cv-04975-PJH
PENNSYLVANIA; STATE OF                         Northern District of California,
OREGON,                                        Oakland

             Plaintiffs-Appellees,

v.
       Case:4:19-cv-04975-PJH
       Case  19-17213, 02/18/2020, ID: 11600102,
                                Document         DktEntry:
                                           153 Filed       114, Page 2 of 3
                                                     02/18/20




U.S. DEPARTMENT OF HOMELAND
SECURITY, a federal agency; UNITED
STATES CITIZENSHIP AND
IMMIGRATION SERVICES, a federal
agency; KEVIN K. MCALEENAN, in his
official capacity as Acting Secretary of the
United States Department of Homeland
Security; KENNETH T. CUCCINELLI, in
his official capacity as Acting Director of
United States Citizenship and Immigration
Services,

             Defendants-Appellants.



STATE OF WASHINGTON;                           No.   19-35914
COMMONWEALTH OF VIRGINIA;
STATE OF COLORADO; STATE OF                    D.C. No. 4:19-cv-05210-RMP
DELAWARE; STATE OF ILLINOIS;                   Eastern District of Washington,
STATE OF MARYLAND;                             Richland
COMMONWEALTH OF
MASSACHUSETTS; DANA NESSEL,
Attorney General on behalf of the People
of Michigan; STATE OF MINNESOTA;
STATE OF NEVADA; STATE OF NEW
JERSEY; STATE OF NEW MEXICO;
STATE OF RHODE ISLAND; STATE
OF HAWAII,

             Plaintiffs-Appellees,

v.

U.S. DEPARTMENT OF HOMELAND
SECURITY, a federal agency; KEVIN K.
MCALEENAN, in his official capacity as


                                         2
          Case:4:19-cv-04975-PJH
          Case  19-17213, 02/18/2020, ID: 11600102,
                                   Document         DktEntry:
                                              153 Filed       114, Page 3 of 3
                                                        02/18/20




Acting Secretary of the United States
Department of Homeland Security;
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES, a federal
agency; KENNETH T. CUCCINELLI, in
his official capacity as Acting Director of
United States Citizenship and Immigration
Services,

                Defendants-Appellants.


Before: BYBEE, IKUTA, and OWENS, Circuit Judges

         The panel judges have voted to deny the appellees’ motions for

reconsideration. Judge Bybee would recommend denial of the motions for

reconsideration en banc. Judge Ikuta would vote to deny the motions. Judge

Owens would vote to grant the motions.

         The full court has been advised of the motions for rehearing en banc and no

judge has requested a vote on whether to rehear the matter en banc. Fed. R. App.

P. 35.

         Appellees’ motions for rehearing and petition for rehearing en banc, filed

December 19. 2019, are DENIED.




                                            3
